Case 1:08-cv-00042-BMC-PK Document 1544-4 Filed 02/20/20 Page 1 of 2 PageID #: 28063




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


    PRECISION ASSOCIATES, INC.;                       Case No.: 08-CV-00042 (BMC) (PK)
    ANYTHING GOES LLC d/b/a MAIL
    BOXES ETC., and JCK INDUSTRIES,                     [PROPOSED] ORDER ON JOINT
    INC., on behalf of themselves and all             MOTION FOR INDICATIVE RULING
    others similarly situated,                         APPROVING SETTLEMENT WITH
                                                      CLAIMANT CHINESE CHAMBER OF
                          Plaintiffs,                   INTERNATIONAL COMMERCE
           v.

    PANALPINA WORLD TRANSPORT
    (HOLDING) LTD., et al.,

                          Defendants.



          THIS CAUSE came before the Court on Class Counsel’s and claimant Chinese Chamber

   of International Commerce’s (“CCOIC”) Joint Motion, pursuant to Federal Rules of Civil

   Procedure 62.1 and 23(E)(5)(b), for an Order making an indicative ruling approving a settlement

   between the parties and partial claim award to the CCOIC. The Court, having reviewed the

   Motion, and its accompanying Memorandum of Law in Support hereby:

          ORDERS AND ADJUDGES:

          1.     This Court acknowledges that presently it lacks authority to grant the parties’

                 Joint Motion because an appeal has been docketed and is pending.

          2.     The Court indicatively rules that, if the Court of Appeals remands for that

                 purpose, it would approve the proposed Settlement Agreement attached as Exhibit

                 A to Joint Memorandum of Law in Support of the Motion for an Indicative Ruling

                 Approving the Settlement with Claimant Chinese Chamber of Commerce.




                                                  1
Case 1:08-cv-00042-BMC-PK Document 1544-4 Filed 02/20/20 Page 2 of 2 PageID #: 28064




   SO ORDERED.

   Dated:                    , 2020




   HON. BRIAN M. COGAN
   United States District Judge




                                         2
